Citation Nr: 1635959	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  08-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to September 1966.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2009, a videoconference hearing was held before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record. 

 A January 2010 Board decision denied service connection for bilateral hearing loss and tinnitus, as well as four other claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court affirmed the Board's decision in part with regard to three of the other claims, and vacated the Board's decision regarding hearing loss, tinnitus, and one other service connection claim (bilateral lower extremity neuropathy), remanding such matters to the Board for additional proceedings consistent with the Memorandum Decision.  In June 2015, the Board remanded the case to the RO for additional development, after which the RO granted the bilateral lower extremity neuropathy claim and continued the denial of the hearing loss and tinnitus claims.  In a December 2015 decision, the Board granted service connection for hearing loss of the right ear and denied service connection for hearing loss of the left ear; the Board also remanded the case to the RO for additional development of the tinnitus claim.  The case has been returned to the Board for further consideration of the tinnitus matter.  

The issue of service connection for a right peritrochanteric femur (hip) fracture, claimed as due to service-connected diabetic peripheral neuropathy was raised by the Veteran in July 2016 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

In December 2015, the Board remanded the case to the RO to obtain an adequate medical opinion addressing  whether the Veteran's currently diagnosed tinnitus os related to his military service including as due to exposure to excessive levels of noise therein.  A VA medical opinion was obtained in April 2016; after reviewing the record and the Veteran's contentions, the examining audiologist found that an opinion could not be given without resort to speculation.  For the reasons that follow, the Board finds that the opinion requires clarification.  

The Board observes that before it can rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because the limits of medical knowledge had been exhausted or, instead, for example, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data was needed.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

In this case, the VA examiner in December 2015 indicated that her speculative opinion was owing to the conflicting reports of the Veteran as to the date of onset of tinnitus.  She did not indicate whether or not further information, if obtained, would assist in making a definitive determination, or whether the limits of current medical knowledge have been reached and of the potential etiologies there is not one that more likely than not was the cause of the tinnitus.  Moreover, in response to the speculative VA opinion, the Veteran submitted a statement in June 2016 statement, maintaining that his military record was sufficient to show exposure to continuous hazardous noise and that the ringing in his ears started in the military.  He asserted that at the time he was initially asked about onset, he did not know that the ringing in his ears was called tinnitus.  He stated that "[a]t the time seven years past my time in the military, I was only asked if I had tinnitus... [and] not asked '[w]hen' it started."  This explanation of his conflicting reports on the onset of tinnitus is pertinent to the claim and has not been considered.  The Board also cannot discern whether the Veteran's service-connected right ear hearing loss was a factor (supportive or non-supportive) in the speculative decision.  In light of the foregoing, the case should be returned for clarification by the VA examiner.  

Additionally, the Board notes that in an August 2016 statement, the Veteran's representative asserted a new theory entitlement - service connection for tinnitus as secondary to the Veteran's service-connected type 2 diabetes mellitus.  He cited to (and submitted copies of) a few medical reports that indicated an association between tinnitus and diabetes.  While acknowledging that the Veteran's tinnitus preceded the onset of his diabetes, he asserted that it was medically possible for the Veteran's diabetes to have aggravated his tinnitus beyond natural progression.  This new theory of service connection for tinnitus has not been considered by the RO.  However, medical inquiry in the form of a medical opinion appears to be necessary in order to address the merits of the new basis upon which the Veteran's claim is now being advanced.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should seek another opinion from the VA audiologist who provided a medical opinion in December 2015.  If she is unavailable, the AOJ should arrange for another audiologist or otologist to provide the opinion sought.  The Veteran's record  should be reviewed by the consulting audiologist or otologist.  Upon review of the record and pertinent medical and scientific literature, the consulting provider should opine, with complete rationale, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is:  

(a) related to his period of service from December 1963 to September 1966 during which he was exposed to hazardous levels of noise, 

(b) caused or aggravated by his service-connected right ear hearing loss, or 

(c) caused or aggravated by his service-connected type 2 diabetes mellitus,.  

If the provider determines that the opinion sought cannot be given without resort to speculation, the provider should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms,.  If aggravation by a service-connected disability is found, the examiner should identify, to the extent possible, the approximate baseline level of disability before the onset of the aggravation as well as the level of severity of the disability after the aggravation was completed.. 

In formulating the opinion, the examiner is asked to consider the following:  In a June 2016 statement, the Veteran offered reasons for his history of conflicting statements pertaining to the onset of tinnitus.  In July 2016, his representative asserted that the Veteran's tinnitus was secondary (via aggravation) to his service-connected type 2 diabetes mellitus, and provided copies of medical reports in support of the claim.  

2.  After the development requested above is completed, the AOJ should review the record and adjudicate the claim of service connection for tinnitus, to include on a secondary basis.  If it remains denied, the AOJ should furnish issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).


